DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “immediately after filling the first openings with the second dielectric material, forming sacrificial blocks perpendicular to the plurality of first conductive lines” in lines 11-12. Claim 10 recites the limitation “immediately after filling the first gaps with the second dielectric material, forming sacrificial blocks perpendicular to the plurality of first conductive lines” in lines 14-16. These limitations were not described in the specification as originally filed and constitutes new matter. In the original filing of the instant application, a sacrificial material layer 26 is first deposited after filling a gap 22 with dielectric material 24, then the sacrificial material 26 is patterned to form sacrificial block 28 (see FIGS. 4-7 and paragraphs [0041]-[0049] as originally filed). That is, the sacrificial block 27 is formed after the sacrificial material layer 26 is deposited; the sacrificial block 28 is not formed immediately after the gap 22 is filled with the dielectric material 24. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0040631) in view of Hsu (US 6,087,251) and Fukazawa (US 2001/0055872).
Regarding claim 1, Kim discloses, in FIG. 4B and in related text, a method for forming self-aligned vias by employing top level line double patterns, the method comprising: 
forming a plurality of first conductive lines (407) of different lengths in parallel to each other such that at least one of the plurality of first conductive lines is centrally disposed; 
forming vias (405); and 
constructing a plurality of second conductive lines (415) such that the vias align to both the plurality of first conductive lines and the plurality of second conductive lines (see Kim, [0062], [0065]-[0066]).
Kim does not explicitly disclose:
forming a plurality of first conductive lines within a first dielectric material, at least one of the plurality of first conductive lines is centrally disposed within the first dielectric material;
recessing one or more of the plurality of first conductive lines to create first openings and to define a first set of recessed first conductive lines and a second set of non-recessed first conductive lines; 
filling the first openings with a second dielectric material such that top surfaces of the second set of non-recessed first conductive lines remain exposed; 

forming vias directly underneath the sacrificial blocks by recessing the second set of non-recessed first conductive lines; 
removing the sacrificial blocks.
Hsu teaches forming a plurality of first conductive lines (206a-206c) within a first dielectric material (202), at least one of the plurality of first conductive lines is centrally disposed within the first dielectric material (see Hsu, FIG. 2B). 
Hsu teaches recess first conductive line to create first opening (204a’) to define recessed first conductive line (206a’) and non-recessed first conductive line (206b), filling the first opening with second dielectric material (202a) such that top surface of non-recessed fist conductive line (206b) remain exposed (see Hsu, FIGS. 2C-2D). Thus Hsu teaches recessing one or more of the plurality of first conductive lines to create first openings and to define a first set of recessed first conductive lines and a second set of non-recessed first conductive lines; filling the first openings with a second dielectric material such that top surfaces of the second set of non-recessed first conductive lines remain exposed. 
Hsu also teaches immediately after filling the first openings with the second dielectric material, forming sacrificial blocks (210) (see Hsu, column 2, lines 48-64; column 3, line 42 to column 4, line 49)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to include forming a plurality of first conductive lines within a first dielectric material, at least one of the plurality of first conductive lines is centrally disposed within the first dielectric material; recessing one or more of the plurality of first conductive lines to create first openings and to define a first set of recessed first conductive lines and a second set of non-recessed first conductive lines; filling the first openings with a second dielectric material such that top surfaces of the second set of non-recessed first conductive lines remain exposed; immediately after filling the first openings with the second dielectric material, forming sacrificial blocks, as taught by Hsu, in order to reduce the number of deposition steps, and prevent via hole misalignment (see Hsu, column 2, lines 36-45, column 3, lines 1-9).
Fukazawa teaches forming sacrificial block (55) perpendicular to first conductive line (14) such that the top surface of first conductive line directly contact the sacrificial block; forming via (18) directly underneath the sacrificial block by recessing the first conductive line; removing the sacrificial block (see Fukazawa, FIGS. 17-20, [0082]-[0087]). Thus Fukazawa teaches forming sacrificial blocks perpendicular to the plurality of first conductive lines such that the top surfaces of the second set of non-recessed first conductive lines directly contact the sacrificial blocks; forming vias directly underneath the sacrificial blocks by recessing the second set of non-recessed first 
Kim and Fukazawa are analogous art because they both are directed to semiconductor fabrication and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the features of Fukazawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to include forming sacrificial blocks perpendicular to the plurality of first conductive lines such that the top surfaces of the second set of non-recessed first conductive lines directly contact the sacrificial blocks; forming vias directly underneath the sacrificial blocks by recessing the second set of non-recessed first conductive lines; removing the sacrificial blocks, as taught by Fukazawa, in order to prevent forming void in the via section and reduce number of manufacturing steps (see Fukazawa, [0057], [0089]-[0090]).
Regarding claim 2, Kim in view of Hsu and Fukazawa teaches the method of claim 1.
Hsu teaches depositing a block mask (208) before recessing the one or more of the plurality of first conductive lines (see Hsu, FIGS. 2B-2C, column 3, lines 53-65), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 3, Kim in view of Hsu and Fukazawa teaches the method of claim 1.
Fukazawa teaches recessing the non-recessed conductive line (14) creates second openings (16) (see Fukazawa, FIG. 18, [0083]-[0085]), thus Fukazawa teaches recessing the second set of non-recessed first conductive lines creates second openings, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 4, Kim in view of Hsu and Fukazawa teaches the method of claim 3.
Fukazawa teaches filling the second openings with a third dielectric material (19) (see Fukazawa, FIGS. 18-19, [0084]-[0086]), thus Fukazawa teaches filling the second openings with a third dielectric material, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 6, Kim in view of Hsu and Fukazawa teaches the method of claim 1.
Fukazawa teaches wherein the sacrificial block (55) is formed by etching a sacrificial material deposited over the dielectric material (11) (see Fukazawa, FIGS. 16-17, [0082]-[0083]), thus Fukazawa teaches wherein the sacrificial blocks are formed by etching a sacrificial material deposited over the second dielectric material, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Kim in view of Hsu and Fukazawa teaches the method of claim 1.

Regarding claim 8, Kim in view of Hsu and Fukazawa teaches the method of claim 1.
Fukazawa teaches wherein a dimension of the via (18) automatically matches dimensions of the first conductive line (17) and the second conductive line (23) (see Fukazawa, FIGS. 17-21, [0083]-[0088]: via 18 has the same width as first conductive line 17 in horizontal direction in FIG. 17; via 18 and second conductive line 23 have similar dimension as both are defined by sacrificial block 55. Note that Merriam-Webster defines match as equal or similar to), thus Fukazawa teaches wherein a dimension of the vias automatically matches dimensions for the plurality of first and second conductive lines, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 9, Kim in view of Hsu and Fukazawa teaches the method of claim 1.
Fukazawa teaches wherein the via (18) is formed before constructing the second conductive line (23) (see Fukazawa, FIGS. 17-21, [0083]-[0088]), thus Fukazawa teaches wherein the vias are formed before constructing the plurality of second conductive lines, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hsu and Fukazawa, and further in view of Homma (Tetsuya Homma, Low dielectric .
Regarding claim 5, Kim in view of Hsu and Fukazawa teaches the method of claim 4.
Hsu and Fukazawa teach that the first, second and third dielectric layers are interlayer dielectric films between conductive lines (see Hsu, FIG. 2G, column 3, line 66 to column 4, line 9; Fukazawa, FIG. 21, [0066], [0086]).
Hsu and Fukazawa does not explicitly teach wherein the first, second, and third dielectric materials are constructed from a same material.
Homma teaches interlayer dielectric film is constructed from low dielectric constant material fluorinated silicon oxide (SiOF) (see Homma, page 244). Thus Homma teaches wherein the first, second, and third dielectric materials are constructed from a same material (SiOF).
Kim and Homma are analogous art because they both are directed to semiconductor fabrication and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the features of Homma because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kim to include wherein the first, second, and third dielectric materials are constructed from a same material, as taught by Homma, in order to reduce parasitic capacitance and signal delay by using low dielectric constant material (see Homma, page 247).
Claims 10, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0040631) in view of Hsu (US 6,087,251), Fukazawa (US 2001/0055872) and Choi (US 2005/0059240).
Regarding claim 10, Kim discloses, in FIG. 4B and in related text, a method for forming self-aligned vias by employing top level line double patterns, the method comprising: 
forming a plurality of first conductive lines (407) of different lengths in parallel to each other such that at least one of the plurality of first conductive lines is centrally disposed; 
create vias (405); 
define a plurality of second conductive lines (415) such that the vias align to both the plurality of first conductive lines and the plurality of second conductive lines (see Kim, [0062], [0065]-[0066]).
Kim does not explicitly disclose:
forming a plurality of first conductive lines within a first dielectric material, at least one of the plurality of first conductive lines is centrally disposed within the first dielectric material;
depositing a block mask over one or more of the plurality of first conductive lines; 
recessing exposed conductive lines of the plurality of first conductive lines to create first gaps and to define a first set of recessed first conductive lines and a second set of non-recessed first conductive lines; 
removing the block mask; 

immediately after filling the first gaps with the second dielectric material, forming sacrificial blocks perpendicular to the plurality of first conductive lines such that the top surfaces of the second set of non-recessed first conductive lines directly contact the sacrificial blocks; 
recessing the second set of non-recessed first conductive lines to create second gaps and vias;
filling the second gaps with a third dielectric material; 
forming trenches within the third dielectric material; 
removing the sacrificial blocks to define third gaps; and 
filling the trenches and the third gaps with a conductive material to define a plurality of second conductive lines.
Hsu teaches forming a plurality of first conductive lines (206a-206c) within a first dielectric material (202), at least one of the plurality of first conductive lines is centrally disposed within the first dielectric material; depositing a block mask (208) over one or more of the plurality of first conductive lines (see Hsu, FIG. 2B).
Hsu also teaches recessing exposed conductive line to create first gap (204a’) and to define recessed conductive line (206a’) and non-recessed conductive line (206b); removing the block mask (208), filling the first gap with a second dielectric material (202a) such that top surface of the non-recessed conductive line (206b) remain exposed; immediately after filling the first cap with the second dielectric material, forming sacrificial block (210) (see Hsu, FIGS. 2C-2E, column 2, lines 48-64; column 3, 
Kim and Hsu are analogous art because they both are directed to semiconductor fabrication and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the features of Hsu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to include recessing exposed conductive lines of the plurality of first conductive lines to create first gaps and to define a first set of recessed first conductive lines and a second set of non-recessed first conductive lines; removing the block mask; filling the first gaps with a second dielectric material such that top surfaces of the second set of non-recessed first conductive lines remain exposed; immediately after filling the first gaps with the second dielectric material, forming sacrificial blocks, as taught by Hsu, in order to reduce the number of deposition steps, and prevent via hole misalignment (see Hsu, column 2, lines 36-45, column 3, lines 1-9).
Fukazawa teaches forming sacrificial block (55) perpendicular to first conductive line (14) such that top surface of first conductive line directly contacts the sacrificial 
Kim and Fukazawa are analogous art because they both are directed to semiconductor fabrication and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the features of Fukazawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to include forming sacrificial blocks perpendicular to the plurality of first conductive lines such that the top surfaces of the second set of non-recessed first conductive lines directly contact the sacrificial blocks; recessing the second set of non-recessed first conductive lines to create second gaps and vias; filling the second gaps with a third dielectric material; removing the sacrificial 
Fukazawa does not explicitly teach forming trenches within the third dielectric material; filling the trenches with a conductive material.
Choi teaches forming trench (65) within dielectric material (68), filling the trench with a conductive material (69) (see Choi, FIGS. 6E-6I, [0078], [0113]-[0117]). Thus Choi teaches forming trenches within the third dielectric material; filling the trenches with a conductive material.
Kim and Choi are analogous art because they both are directed to semiconductor fabrication and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the features of Choi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim as already modified by Fukazawa, to include forming trenches within the third dielectric material; filling the trenches with a conductive material, as taught by Choi, in order to form wiring (second conductive lines) by single damascene process (see Choi, [0108]).
Regarding claim 11, Kim in view of Hsu, Fukazawa and Choi teaches the method of claim 10.
Fukazawa teaches wherein the sacrificial block (55) is perpendicular to the first conductive line (17) (see Fukazawa, FIG. 17), thus Fukazawa teaches wherein the 
Regarding claim 13, Kim in view of Hsu, Fukazawa and Choi teaches the method of claim 10.
Since the sacrificial block (55) in Fukazawa is used to define second conductive lines with underlying via, and the trench (65) in Choi is used to define second conductive lines without underlying via (see discussion on claim 10 above), and Kim shows that the second conductive lines (407) are in parallel (see Kim, FIG. 4B, [0066]), Fukazawa and Choi together with Kim teaches wherein the trenches are parallel to the sacrificial blocks, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 10.
Regarding claim 14, Kim in view of Hsu, Fukazawa and Choi teaches the method of claim 10.
Kim discloses wherein the plurality of first conductive lines (407) are perpendicular to the plurality of second conductive lines (415) (see Kim, FIG. 4B, [0066]).
Regarding claim 15, Kim in view of Hsu, Fukazawa and Choi teaches the method of claim 10.
Fukazawa teaches wherein a dimension of the via (18) automatically matches dimensions of the first conductive line (17) and the second conductive line (23) (see Fukazawa, FIGS. 17-21, [0083]-[0088]: via 18 has the same width as first conductive line 17 in horizontal direction in FIG. 17; via 18 and second conductive line 23 have 
Regarding claim 16, Kim in view of Hsu, Fukazawa and Choi teaches the method of claim 10.
Fukazawa teaches wherein the via (18) is formed before constructing the second conductive line (21) (see Fukazawa, FIGS. 17-21, [0083]-[0088]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 10. Thus Fukazawa teaches wherein the vias are formed before constructing the plurality of second conductive lines.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hsu and Fukazawa, and further in view of Homma (Tetsuya Homma, Low dielectric constant materials and methods for interlayer dielectric films in ultralarge-scale integrated circuit multilevel interconnections, Materials Science and Engineering. R23 (1998) 243-285).
Regarding claim 12, Kim in view of Hsu, Fukazawa and Choi teaches the method of claim 10.
Hsu and Fukazawa teach that the first, second and third dielectric layers are interlayer dielectric films between conductive lines (see Hsu, FIG. 2G, column 3, line 66 to column 4, line 9; Fukazawa, FIG. 21, [0066], [0086]).

Homma teaches interlayer dielectric film is constructed from low dielectric constant material fluorinated silicon oxide (SiOF) (see Homma, page 244). Thus Homma teaches wherein the first, second, and third dielectric materials are constructed from a same material (SiOF).
Kim and Homma are analogous art because they both are directed to semiconductor fabrication and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the features of Homma because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kim to include wherein the first, second, and third dielectric materials are constructed from a same material, as taught by Homma, in order to reduce parasitic capacitance and signal delay by using low dielectric constant material (see Homma, page 247).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811